Case: 21-60783     Document: 00516347795         Page: 1     Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 7, 2022
                                  No. 21-60783                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Brendy Alicia Armijo-Borjas; Jeison Alexander Mejia-
   Armijo,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 565 389
                              BIA No. A216 565 388


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Brendy Alicia Armijo-Borjas and her minor son, Jeison Alexander
   Mejia-Armijo, a derivative applicant on his mother’s asylum application,
   both natives and citizens of Honduras, have petitioned for review of a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60783      Document: 00516347795           Page: 2     Date Filed: 06/07/2022




                                     No. 21-60783


   decision of the Board of Immigration Appeals (BIA) dismissing an appeal
   from a decision of the immigration judge (IJ) concluding that Armijo-Borjas
   was ineligible for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT). Armijo-Borjas pursued asylum based
   on her membership in a particular social group (PSG) defined as “women
   who had a male partner in a gang, who committed domestic violence.” The
   BIA determined that this was not a cognizable PSG; further, it determined
   that even if her proposed PSG was cognizable, Armijo-Borjas had not
   established the requisite nexus between her past harm, or her feared future
   harm, and a protected ground.
          In their brief, Armijo-Borjas and her son concentrate on the nexus
   requirement, arguing that her membership in the PSG was one reason she
   was threatened and harmed. However, by focusing narrowly on the nexus
   requirement, Armijo-Borjas and her son have failed to brief, and have
   therefore abandoned, the dispositive issue concerning whether the proposed
   PSG is cognizable. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
   And, in any event, the BIA did not err in determining that the proposed PSG
   of “women who had a male partner in a gang, who committed domestic
   violence” is not cognizable, as it is circularly defined in terms of its harm. See
   Jaco v. Garland, 24 F.4th 395, 407 (5th Cir. 2021); Gonzales-Veliz v. Barr, 938
   F.3d 219, 232 (5th Cir. 2019).
          Having failed to show membership in a cognizable PSG, the only
   protected ground raised in her asylum application, Armijo-Borjas fails to
   establish eligibility for asylum. See Orellana-Monson v. Holder, 685 F.3d 511,
   518 (5th Cir. 2012). Because “[w]ithholding of removal is a higher standard
   than asylum,” Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002), and also
   requires a showing of persecution on account of a protected ground, see id.,
   her failure to establish eligibility for asylum necessarily defeats her claim for




                                           2
Case: 21-60783      Document: 00516347795          Page: 3   Date Filed: 06/07/2022




                                    No. 21-60783


   withholding of removal, see Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir.
   2012).
            Armijo-Borjas and her son also challenge the BIA’s denial of
   protection under the CAT. They rely on evidence that Armijo-Borjas was
   previously in a relationship with a gang member who abused her, and they
   also point to documentary evidence showing that organized criminal
   elements in Honduras, including gangs, commit torture and other acts of
   violence against women, and that journalists and members of civil society
   have reported threats from organized crime.
            Although the abuse suffered by Armijo-Borjas was severe and
   repeated, “a government’s inability to protect its citizens does not amount
   to acquiescence,” Qorane v. Barr, 919 F.3d 904, 911 (5th Cir. 2019), and here
   the petitioners have not “pointed to evidence establishing that Honduran
   authorities would acquiesce” to their torture, Martinez-Lopez v. Barr, 943
   F.3d 766, 772 (5th Cir. 2019). Further, as the record reflects that, after
   escaping the abusive relationship and moving to another town in Honduras,
   Armijo-Borjas and her son lived for several years without suffering additional
   harm, we conclude that substantial evidence supports the denial of the CAT
   claim. See id. at 772-73.
            The petition for review is DENIED.




                                         3